                                                                                      DISTRICT OF OREGON
                                                                                            FILED
                                                                                            May 09, 2019
                                                                                    Clerk, U.S. Bankruptcy Court



               Below is an order of the court.




                                                                    _______________________________________
                                                                              PETER C. McKITTRICK
                                                                              U.S. Bankruptcy Judge




                                IN THE UNITED STATES BANKRUPTCY COURT

                                         FOR THE DISTRICT OF OREGON

                                                             Bankruptcy Case Nos.
          In re
                                                             18-31644-pcm11 (Lead Case)
          Sunshine Wind Down, LLC, and                       18-31646-pcm11
          Karamanos Holdings, Inc.
                                                             ORDER AWARDING COMPENSATION
                                                             AND REIMBURSEMENT TO
                       Debtors-in-Possession.                PROFESSIONALS OF
                                                             KARAMANOS HOLDINGS, INC.


                   THIS MATTER came before the Court on the applications for final allowance of

         compensation and reimbursement of expenses filed by the professionals employed by

         Karamanos Holdings, Inc. (“KHI”). Specifically, this matter came before the Court on the

         applications for compensation filed by: (1) Motschenbacher & Blattner LLP, filed in Case No.

         18-31646-pcm11 as Proof of Claim No. 11-1, (2) Brown/Armstrong, PC, filed in Case No. 18-

         31646-pcm11 as Proof of Claim No. 12-1; and (3) Boverman & Associates, LLC, filed in Case

         No. 18-31646-pcm11 as Proof of Claim No. 13-1 (together, the “Applications”). The Court,

         having reviewed the Applications and the Correspondence from Nicholas J. Henderson dated

Page 1 of 2         ORDER AWARDING FINAL COMPENSATION AND                             MOTSCHENBACHER & BLATTNER, LLP
{00269382:2}                                                                            117 SW Taylor Street, Suite 300
                    REIMBURSEMENT TO PROFESSIONALS                                           Portland, OR 97204
                    KARAMANOS HOLDINGS, INC.                                                Phone: (503) 417-0500
                                                                                             Fax: (503) 417-0501
                                Case 18-31644-pcm11      Doc 728     Filed 05/09/19
         May 7, 2019 [ECF No. 727], and having considered the files and records in these cases, and

         now being fully advised,

                HEREBY ORDERS THE FOLLOWING:

                1.      The Applications are GRANTED, and KHI’s professionals are awarded the fees

         and expense reimbursements described on the attached Schedule 1 as administrative expenses

         under 11 U.S.C. §503(b);

                2.      Each of KHI’s professionals are authorized to apply retainers, if any, against such

         professional's claim for compensation and expense reimbursement to the extent such

         professional's application is approved by this order. KHI shall, unless otherwise agreed in

         writing by the professional, promptly pay the unpaid balance of the administrative expenses

         awarded by this order; and

                3.      The amounts described on Schedule 1 describe the fees and expenses incurred by

         KHI’s professionals through and including the dates referenced on Schedule 1 (the “Application

         Dates”). If KHI’s professionals seek additional compensation from the estate prior to dismissal,

         further applications for compensation and Court approval are required. Upon dismissal of its

         case, KHI may, without further court order, compensate its professionals at their regular hourly

         rates for services performed or for costs and expenses incurred in connection with this Chapter

         11 case after the Application Dates described in Schedule 1.

                                                        ###

         Presented by:
         Motschenbacher & Blattner LLP
         Nicholas J. Henderson, OSB No. 074027
         117 SW Taylor Street, Suite 300
         Portland, OR 97204
         Phone: (503) 417-0508
         Email: nhenderson@portlaw.com
            Of Attorneys for Karamanos Holdings, Inc.

Page 2 of 2      ORDER AWARDING FINAL COMPENSATION AND                                   MOTSCHENBACHER & BLATTNER, LLP
{00269382:2}                                                                               117 SW Taylor Street, Suite 300
                 REIMBURSEMENT TO PROFESSIONALS                                                 Portland, OR 97204
                 KARAMANOS HOLDINGS, INC.                                                      Phone: (503) 417-0500
                                                                                                Fax: (503) 417-0501
                             Case 18-31644-pcm11          Doc 728       Filed 05/09/19
                                                      SCHEDULE 1
                                PROFESSIONAL FEES AND EXPENSE REIMBURSEMENTS AWARDED

          Name                        Application   Fees            Expenses        Interim Payments/    Balance Due:
                                      Date                                          Unapplied
                                                                                    Retainers

          Motschenbacher & Blattner   3/31/2019     $195,588.50     $10,702.93      ($109,470.10)        $96,821.33
          LLP
          Brown/Armstrong PC          3/31/2019     $10,835.00      $0.00           $0.00                $10,835.00

          Boverman & Assoc., LLC      2/12/2019     $21,856.25      $0.00           $0.00                $21,856.25




                    SCHEDULE 1 TO ORDER AWARDING FINAL COMPENSATION AND                                 MOTSCHENBACHER & BLATTNER, LLP
{00269382:2}                                                                                              117 SW Taylor Street, Suite 300
                    REIMBURSEMENT TO PROFESSIONALS OF KARAMANOS HOLDINGS, INC.                                 Portland, OR 97204
                                                                                                              Phone: (503) 417-0500
                                                                                                               Fax: (503) 417-0501

                                            Case 18-31644-pcm11   Doc 728   Filed 05/09/19
